Citation Nr: 0007219	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  94-21 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a chronic sinus 
disorder.

2.  Entitlement to service connection for chronic allergies.

3.  Entitlement to service connection for chronic ear 
infections.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from February 1967 to 
January 1970.  

This case was previously before the Board of Veterans' 
Appeals (Board) in December 1996 at which time it was 
remanded to the RO for further development.  During the 
pendency of the remand, service connection for chronic 
rhinitis (claimed as a respiratory condition) was granted and 
a noncompensable evaluation was assigned, effective 
December 9, 1991.  


REMAND

In the Board's December 1996 remand, it was indicated the 
veteran was to be accorded a VA examination to determine the 
nature and etiology of any respiratory disorder, sinus 
disorder, allergies, or ear disorder.  The examiner was to 
express an opinion as to the etiology, and likely date of 
onset, of any disorder identified, and to indicate whether it 
was at least as likely as not that any disorder identified 
was related to the veteran's period of active service.  The 
examiner was also asked to provide a written assessment as to 
the significance of any symptoms in service.  

With this in mind, the veteran was accorded examinations by 
VA in June 1997 and January 1998 by the same physician.  At 
the time of the June 1997 examination, the examiner stated 
the veteran had a vasomotor rhinitis with ethmoid swelling 
and a partial obstruction of the left nares.  However, as to 
whether or not this began in Vietnam or after that, "I cannot 
tell from reviewing the C-file."  He added that the infection 
the veteran had was an ear infection and notation was made of 
a history of sinusitis in service.  The examiner noted this 
all could have been prior to Vietnam, but he added it was 
"impossible" to make a definite determination as to the exact 
date or time of onset of these problems.  At the time of his 
January 1998 examination, the physician gave impressions of:  
Multiple allergies, mostly seasonal to pollen, dust, and the 
like; recurrent sinusitis; and vasomotor rhinitis.  

The examiner stated at that time that it was "extremely 
difficult to evaluate whether or not this individual's 
allergies are concomitant with his service connection."  He 
indicated that "to conclude that the allergy definitely was 
service related is impossible from history, from examination, 
and from review of records."

The veteran was accorded an examination by an osteopath in 
January "1998" (this likely was 1999).  The veteran reported 
having been healthy over the past year and having minimal to 
no symptoms of any problems.  He was given examination 
impressions of chronic rhinitis and a nasoseptal deviation.  
There was no opinion expressed as to the etiology of any 
disability.

The veteran was also seen by a physician at the VA Medical 
Center in Bozeman, Montana, in May 1999.  The impression was 
atopy with perineal rhinitis and reactive airways, noted as 
having been present since military service. 

Subsequently, by rating decision dated in November 1999, 
service connection for rhinitis was granted and a 
noncompensable evaluation was assigned.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board creates the right 
to compliance with the orders contained in the remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  If the 
failure to comply with prior remand directives would 
frustrate review of the claim, the claim must be remanded for 
compliance with those directives.  Evans v. West, 
12 Vet. App. 22 (1998).  In this case, review of the 
veteran's claim is frustrated by the lack of the requested 
medical opinion.  

In view of the foregoing, and to ensure that VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his claims, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who have treated the veteran for a sinus 
disorder, allergies, and/or ear problems 
since mid-1999.  After securing any 
necessary release of authorization, the 
RO should obtain copies of such records 
that are not in the claims folder.  Of 
particular interest are any records from 
the VA Medical Center in Bozeman, 
Montana.

2.  The examiners who conducted the 
January 1999 and May 1999 VA examinations 
should then be requested to review the 
claims folder and express opinions as to 
what findings on those examinations might 
be related in any way to the veteran's 
period of active service.  Each examiner 
should be asked to state whether it is at 
least as likely as not whether there is 
any kind of causal relationship between 
any current sinus disorder, allergy 
disorder, and/or ear disorder on the one 
hand, and the veteran's active service on 
the other.  If deemed advisable by either 
examiner or by the RO, additional ear, 
nose, and throat examination is 
authorized if it is believed it would be 
helpful in determining the etiology of 
each of the disabilities at issue.

3.  If either examiner who conducted the 
January 1999 or the May 1999 examination 
is not available, the veteran should be 
afforded a VA ear, nose, and throat 
examination for the purpose of 
determining the etiology of any sinus, 
allergy, or ear disorder found to be 
present. 

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, and upon consideration 
of the evidence of record, including all 
additional medical evidence received 
pursuant to this REMAND decision, the RO 
should readjudicate the issues in 
appellate status.  In particular, the RO 
should ensure that the requested opinions 
are in compliance with the directives of 
the REMAND, and if not, the RO should 
take corrective action.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

Thereafter, if the benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his representative 
should be provided with a supplemental statement of the case 
and be afforded a reasonable period of time within which to 
respond.  Thereafter, subject to current appellate 
procedures, the case should again be returned to the Board 
for further appellate consideration.  The Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action until he is further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Robert E. O'Brien
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





